Name: Regulation (EEC) No 1691/73 of the council of 25 June 1973 concluding an agreement between the European economic community and the kingdom of Norway and adopting provisions for its implementation
 Type: Regulation
 Subject Matter: tariff policy;  Europe;  cooperation policy;  European construction;  international trade
 Date Published: nan

 27. 6. 73 Official Journal of the European Communities No L 171/ 1 I (Acts whose publication is obligatory) REGULATION (EEC) No 1691/73 OF THE COUNCIL of 25 June 1973 concluding an Agreement between the European Economic Community and the Kingdom of Norway and adopting provisions for its implementation Annexes and Protocols thereto, and the Declarations annexed to the Final Act are hereby concluded, adopted and confirmed on behalf of the Community. The texts of the Agreement and of the Final Act are annexed to this Regulation . Article 2 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof; Having regard to the proposal from the Com ­ mission; Whereas the Agreement between the European Economic Community and the Kingdom of Norway signed in Brussels on 14 May 1973 should be concluded and the Declarations annexed to the Final Act, likewise signed in Brussels on 14 May 1973 , should be adopted; Whereas, since the Agreement establishes a Joint Committee, representatives of the Community on this Committee should be appointed; Pursuant to Article 36 . of the Agreement, the President of the Council of the European Communities shall give notification that the procedures necessary for the entry into force of the Agreement have been completed on the part of the Community. Article 3 Within the Joint Committee provided in Article 29 of the Agreement, the Community shall be represented by the Commission, assisted by the representatives of the Member States.HAS ADOPTED THIS REGULATION: Article 1 Article 4 The Agreement between the European Economic Community and the Kingdom of Norway, the This Regulation shall enter into force on 1 July 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 June 1973 . For the Council The President R. VAN ELSLANDE